DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1, Figures 1-3, Claims 1-3, 5-6, and 10-14 in the reply filed on 09/14/2022 is acknowledged.
In re claim 11, the claim includes elongate slots. This structure does not appear to be present in the elected figures. Thus, this claim is withdrawn by the examiner.
In re claim 13, the claim includes a permanent magnet. This structure does not appear to be present in the elected figures (it appears that this structure is present in nonelected figure 9). Thus, this claim is withdrawn by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, a restorative component is claimed in two places within the claim. It is not clear whether it is the same component or two different components. Appropriate correction is required.
In re claim 1, the term “the core” lacks antecedent basis in line 5. Appropriate correction is required.
In re claim 6, it is not clear how the core is integrally formed with the movable part since the core does not move in the elected species, and in clam 1 the coil wrapped around the core is positioned in the fixed part.
In re claim 12, the term “the springs” and “the parts” lacks antecedent basis in line 2. Appropriate correction is required. The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 10, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Evans et al. (US 2131942).
In re claim 1, Evans, in figures 1-8, discloses an electromechanical actuator device comprising: a fixed part (23,33), a first movable part (58, see figure 5) and a second movable part (31), each of said movable parts being arranged to move with respect to the fixed part along an actuation direction, wherein the fixed part, the first movable part, the second movable part, and the core each comprise a respective ferromagnetic material (inherently present for proper functionality); and a conductive coil (20) wrapped around a core (33), said conductive coil being housed at least partially within the fixed part; wherein the electromechanical actuator device is arranged such that: the first movable part is coupled to the fixed part by at least one restorative component (59) such that, in a working position, the first movable part is separated from the fixed part along the actuation direction by a first actuation distance; and the second movable part is coupled to the first movable part by at least one restorative component such that, in the working position, the second movable part is separated from the first movable part along the actuation direction by a second actuation distance (as seen in figure 5); when an electric current is passed through the conductive coil, an induced magnetic field attracts the first and second movable parts toward the fixed part, thereby reducing the first and second actuation distances (inherent function of the shown structure).
In re claim 2, Evans, in figures 1-8, discloses that the restorative components comprise at least one spring (59,32).
In re claim 5, Evans, in figures 1-8, discloses that the core (33) is integrally formed with the fixed part (23,33; as seen in figure 5).
In re claim 10, Evans, in figures 1-8, discloses a guiding system (22 or 27) arranged to guide the movement of the movable parts along the actuation direction.
In re claim 14, with respect to using the device in an elevator car application, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, these claim limitations have not been given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2131942).
In re claim 12, Evans, in figures 1-8, discloses the springs coupling the parts together are terminated by a spring stopper (portions abutting the spring) provided on the respective parts. Evans does not teach the spring stoppers constructed from a non-ferromagnetic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used non-ferromagnetic material for the spring stoppers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 27, applicant has not disclosed any criticality for the claimed limitations. The applicant states that in some examples the spring stoppers are made from non-ferromagnetic material thereby clearly suggesting that ferromagnetic material would also work.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837